DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 14 June 2022, the following occurred:
claims 1, 3, 13, 14, and 23 were amended; and
claim 4 was cancelled.
Claims 1-3, 5-9, 11-19, and 21-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9, 11-12, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-12 and 23) and manufacture (claims 13-22) which recite steps of:  (claim 1) retrieving information from an EMR, evaluating the EMR information, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, determining whether the patient is eligible, recommending a pathway, and performing a medical procedure; (claim 13) retrieving information from an EMR, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, determining whether the patient is eligible, recommending a pathway, and link patient encounter records into a longitudinally-linked episode; and (claim 23) storing a library of pathways, retrieving information from a patient’s EMR, assembling a database record in a patient EMR database, storing the database record in a database, posing a questionnaire to patients, obtaining the patient’s answers, evaluating the EMR information and questionnaire answers, recommending a pathway, determining whether the patient is eligible, recommending at least one pathway, instantiating the pathway, populating the instantiated orders with data, and performing a medical procedure.

Step 2A, Prong One:
These steps of (claim 1) retrieving information from an EMR, evaluating the EMR information, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, determining whether the patient is eligible, recommending a pathway, and performing a medical procedure; and (claim 23) retrieving information from a patient’s EMR, posing a questionnaire to patients, obtaining the patient’s answers, evaluating the EMR information and questionnaire answers, recommending a pathway, determining whether the patient is eligible, recommending at least one pathway, instantiating the pathway, populating the instantiated orders with data, and performing a medical procedure, as drafted, under the broadest reasonable interpretation (BRI), includes managing personal behavior or relationships or interactions between people but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind as part of a human interaction. For example, but for the (claim 23) database language, these steps in the context of this claim encompass managing personal behavior or relationships or interactions between people. 
Specifically, the BRI of the steps of (claim 1) retrieving information from an EMR, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, determining whether the patient is eligible, recommending a pathway, and performing a medical procedure as well as the steps of (claim 23) retrieving information from a patient’s EMR, posing a questionnaire to patients, obtaining the patient’s answers, evaluating the EMR information and questionnaire answers, recommending a pathway, determining whether the patient is eligible, recommending at least one pathway, instantiating the pathway, populating the instantiated orders with data, and performing a medical procedure includes performance by a human, such as during a preoperative evaluation and procedure, other than recitation of generic computer components and therefore generic computer implementation as in claim 23. Accordingly, these steps amount to managing interactions between people, as well as a series of rules or instructions to follow to perform a preoperative evaluation and procedure.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the steps of (claim 1) evaluating the EMR information, evaluating the EMR information and questionnaire answers and determining whether the patient is eligible; and (claim 23) evaluating the patient’s EMR, evaluating the EMR information and questionnaire answers, and determining whether the patient is eligible, under their BRI, include performance of the limitations in the mind but for recitation of generic computer components as in claim 23, as discussed above. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, narrowing or defining organizing human activity including selecting a pathway and recommending the selected pathway; claim 4, narrowing or defining the mental processes of evaluating an EMR and assessing the patient’s answers as well as the organizing of human activity including posing a questionnaire and proposing a pathway; claim 5, narrowing or defining organizing human activity including posing a questionnaire and recommending a pathway as well as mental processes including evaluating the patients’ questionnaire answers; claims 6-9 and 11-12, narrowing or defining the mental process of evaluating EMR information and questionnaire answers as well as the organizing of human activity including recommending to interview and counsel the patient, recommending an in-person evaluation, and posing of the questionnaire; all reciting particular aspects of how claimed limitations may be performed in the mind or include certain methods of organizing human activity but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 23) database amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0101], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) retrieving information from an EMR and obtaining patient answers to questions; and (claim 23) retrieving information from a patient’s EMR and obtain the patient’s answers amounts to mere data gathering; recitation of (claim 1) including questions that are specifically diagnostic for the at risk condition and (claims 1 and 23) evaluating the EMR information and questionnaire answers and (claim 23) patient medical record database, medical encounters, medical record episode records, and the questionnaire including at least a question of whether the patient is able to lie flat comfortably amounts to selecting a particular data source or type of data (e.g. EMR information and questionnaire answers) to be manipulated; and recitation of (claims 1 and 21) performing a medical procedure amounts to insignificant application, particularly insignificant post-solution activity, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 23) database, generally links to a computer environment; (claim 23) per-surgical evaluation generally links to a surgical use, as well as at least one condition under evaluation being frailty generally linking to evaluating for frailty, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-5, and 12, reciting generic computer usage, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 4-5, and 12, reciting posing a questionnaire, obtaining answers to questions of the questionnaire, adjusting further questions to be asked, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 4-5, reciting EMR, questionnaire, and answers, and claim 12, reciting manipulation of further questions of the questionnaire, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 2, 4-5, and 12, generally linking to a computer environment through recitation of generic computer usage, claim 4, generally linking to referrals for a multi-encounter medical procedure, claim 5, generally linking to a surgical use, claims 6-9 and 11, generally linking to specific risks, recommendations, and/or pathways, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claims 1 and 23) retrieving information from a patient’s EMR and (claim 23) storing a library of electronic templates of pathways and storing the database record in a database of patient episode database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claim 2, receiving an instruction from medical staff…to select a pathway template, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2, storing a library of electronic templates of pathways, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop.

Claim 1:
Amarasingham discloses:
A method, comprising:
retrieving information from a patient's electronic medical record (EMR) stored in an electronic medical record system of a medical facility and evaluating the EMR information for conditions suggesting an at risk condition for the patient;
[0029] discloses “these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care,” and [0030] discloses retrieval of EMRs from medical facilities, wherein EMRs are an example of the data received by the system for the risk evaluation.

[0031], see "predictive screening health questionnaires" and "patient preference survey."
evaluating the EMR information and questionnaire answers together to evaluate risk characteristics of the patient and/or appropriateness of care preferences of the patient;
[0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…"
based on the evaluating, recommend to medical staff of the medical facility, at least one pathway to be implemented by the medical staff in the patient's care, from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule
[0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data.
performing a medical procedure on the patient utilizing the recommended at least one pathway.
[0100]-[0105] Use Case 1 – Cardiology Surgery discloses a specific example of utilizing the system’s pathway recommendations.

While Amarasingham does disclose administering of a questionnaire, Amarasingham does not specifically disclose administering of the questionnaire “in response to the EMR evaluation.” However, Knoop does disclose these remaining limitations, specifically:
after the EMR information is retrieved, obtaining the patient's answers to questions of a questionnaire, the questions designed to identify risk characteristics of the patient and/or appropriateness of care preferences of the patient and including questions that are specifically diagnostic for the at risk conditio
[0066] discloses administering a questionnaire based on, for example, a patient's EMR, asking curated questions according to patient group to further assess health risk, such as in [0067]-[0070]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with the limitations discussed above as disclosed by Knoop.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to allow “an accurate assessment of health risk to a patient” (Knoop:  [0015]).

While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “determining, based on the evaluating, whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation” and “the at least one pathway to be implemented including whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation.” However, Blitz does disclose these limitations, specifically:
determining, based on the evaluating, whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation; and… the at least one pathway to be implemented including whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation.
Page 281, "Materials and Methods" and Appendix 1 disclose identifying patients requiring in-person assessment for preoperative evaluation based on risk level (also see the screening tool of Appendix 2). As in the 2nd paragraph of this section, some patients were scheduled for an in-person preoperative evaluation. As in the 3rd paragraph of this section, some low-risk patients had a “fast-track” status which is further explained in Appendix 3. Appendix 3 uses the questionnaire of Appendix 2 to determine “No. of Dark Boxes Checked YES on Form” in combination with the “Surgical Class” as dictated by Appendix 1 to determine “PEC Providers.” As in Appendix 3, certain patients fall within “Fast track*” wherein “*Fast-track refers to patients who will receive a phone call before the day of surgery to review their medical history and provide education” (i.e. telephone preoperative evaluation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “determining, based on the evaluating, whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation” and “the at least one pathway to be implemented including whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation” as disclosed by Blitz.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to “reduce pain, complications, morbidity, and mortality” (Blitz:  Page 280, “What We Already Know about This Topic”).

Claim 2:  Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above. 
Amarasingham further discloses: 
storing a library of electronic templates of pathways for treatment of patients;
[0048], as discussed above, discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which is part of the computer system, such as disclosed in [0029]. This model and associated recommendations necessarily have to be stored in memory.
receiving an instruction from medical staff or a pathway-selection computer of a medical facility to select a pathway template from the library, and an identification of a patient;
Figure 4 and [0045]-[0052], discussing the inputs and outputs of the system. Medical staff inputting patient data and the system retrieving said data to then execute the system of Amarasingham acts as an instruction to provide the recommendation.
recommending the selected pathway for the identified patient.
[0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which can include a course of treatment or therapy (i.e. pathway).

Claim 9:  Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above. 
Amarasingham further discloses:
the appropriateness of care preference identified by evaluating the EMR information and questionnaire answers is risk that the patient may have an atypical risk preference; and
[0122]-[0126] disclose a specific example of care preferences regarding oncology, where [0123] patients can communicate their preferences to healthcare providers via surveys. An example of atypical preference is disclosed in [0122], where cultural beliefs may impact treatment decisions.
the recommendation is to interview the patient and to counsel for appropriate treatment.	
[0126] discloses a specific example of patient interview and counseling through "palliative care consultations." Generally speaking, the surveys of [0123] function as an interview and educational materials as in [0124]-[0126] function as counseling.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop, in view of Lagoo-Deenadayalan et al. (Common Perioperative Complications in Older Patients), hereinafter LD.

Claim 5:
Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above. 

	While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose the limitations of claims 5 and 15. However, Amarasingham in view of LD does disclose these limitations, specifically:
as part of routine pre-surgical evaluation by a hospital posing, the questionnaire to all patients for specified classes of procedures, the patients meeting specified criteria for risk of frailty, and obtaining patients' answers to questions of the questionnaire, the questions of the questionnaire designed to identify frailty of the patients;
LD Page 361, "Introduction" discloses performing a perioperative risk assessment (i.e. questionnaire) with subsequent Pages 361-366 disclosing "Age-Related Complications." In light of [0009] of applicant's originally filed specification which discloses frailty being determined by age, "Age-Related Complications" satisfies frailty, which is also explicitly discussed on Pages 365, 366, and 371 of LD.
evaluating the patients' questionnaire answers to evaluate frailty; and
Amarasingham [0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…" with LD disclosing frailty, as discussed above.
if the questionnaire evaluating determines that the patient is likely frail, recommending to medical staff at least one pathway from the library relating to frailty to be implemented by the medical staff in the patient's care, (claim 15) from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
Amarasingham [0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data, with LD disclosing frailty, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with the limitations discussed above as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 6:
Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above. 

	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the risk characteristic identified by evaluating the EMR information and questionnaire answers is frailty.” However, LD does disclose these limitations, specifically:
the risk characteristic identified by evaluating the EMR information and questionnaire answers is frailty.
Page 361, "Introduction" discloses performing a perioperative risk assessment with subsequent Pages 361-366 disclosing "Age-Related Complications." In light of [0009] of applicant's originally filed specification which discloses frailty being determined by age, "Age-Related Complications" satisfies frailty, which is also explicitly discussed on Pages 365, 366, and 371 of LD.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “the risk characteristic identified by evaluating the EMR information and questionnaire answers is frailty” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 7:
Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above.
	
	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium.” However, LD does disclose these limitations, specifically:
the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium.
Pages 361-365 disclose postoperative delirium as a postoperative complication, with risk factors to be considered during preoperative evaluation discussed on Pages 362-363 and Table 29.3.
the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge.
Page 361, "Delirium" discloses delirium as an indicator of longer postoperative hospital stays and increased likelihood of non-home discharge. Therefore, identifying risk of delirium such as on Pages 362-363 and Table 29.3 also serves to identify risk of extended inpatient rehabilitation or non-home discharge. Prevention is discussed on Pages 364-365 and Table 29.5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 8:
Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above.
	
	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the risk characteristic identified by evaluating the EMR information and questionnaire answers is extended inpatient rehabilitation or non-home discharge.” However, LD does disclose this limitation, specifically:
the risk characteristic identified by evaluating the EMR information and questionnaire answers is extended inpatient rehabilitation or non-home discharge.
Page 361, "Delirium" discloses delirium as an indicator of longer postoperative hospital stays and increased likelihood of non-home discharge. Therefore, identifying risk of delirium such as on Pages 362-363 and Table 29.3 also serves to identify risk of extended inpatient rehabilitation or non-home discharge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “the risk characteristic identified by evaluating the EMR information and questionnaire answers is extended inpatient rehabilitation or non-home discharge” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop, further in view of Carli et al. (Prehabilitation to Enhance Perioperative Care), hereinafter Carli.

Claim 11:
Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above.

	While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “the recommendation is pre-surgical prehabilitation to improve robustness in advance of surgery” and “the instantiated pathway relates to improving robustness in advance of surgery.” However, Carli does disclose these limitations, specifically:
the recommendation is pre-surgical prehabilitation to improve robustness in advance of surgery.
Pages 17-33 disclose prehabilitation to enhance perioperative care.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “the recommendation is pre-surgical prehabilitation to improve robustness in advance of surgery as disclosed by Carli.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “enhancing functional capacity of the individual to enable them to withstand an incoming stressor” (Carli:  Page 18, “Surgical Prehabilitation and the Published Evidence”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop, further in view of Young (US 2005/0273359 A1). 

Claim 12:
Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above.

	While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose “by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers.” However, Young does disclose this limitation, specifically:
adjusting further questions to be asked of the patient based at least in part on past questionnaire answers.
[0046] and [0047] provide a specific example of further questions being based on past answers.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers” as disclosed by Young.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to avoid unnecessary questions and expand on the more relevant questions (Young:  [0049]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Barsoum et al. (US 2013/0132117 A1), hereinafter Barsoum.

Claim 13:
Amarasingham discloses:
An apparatus, comprising:
one or more computers, each having a processor and a memory, the memory having stored therein instructions programmed to cause the one or more computers maintain an electronic medical record (EMR) system that stores patient encounters 
Figure 3 illustrates an example timeline of a multi-encounter medical procedure, including a referral such as from the EMT to admission to surgery. [0030] discloses EMR data. [0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…" [0029] discloses the system as including a computer system, which necessarily includes at least a processor and memory storing instructions to be executed by the processor.
retrieve information from the patient's EMR stored in the EMR system of a medical facility;
[0030] discloses retrieval of EMRs from medical facilities, wherein EMRs are an example of the data received by the system for the risk evaluation.
obtain the patient's answers to questions of a questionnaire, the questions designed to identify risk characteristics of the patient and/or appropriateness of care preferences of the patient;
[0031], see "predictive screening health questionnaires" and "patient preference survey."
evaluate the EMR information and questionnaire answers together to evaluate risk characteristics of the patient and/or appropriateness of care preferences of the patient;
[0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…"
based on the evaluating, recommend to medical staff of the medical facility, at least one pathway to be implemented by the medical staff in the patient's care, from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule
[0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data.


While Amarasingham does disclose stored EMR records, as discussed above, Amarasingham does not explicitly disclose storing patient encounters “as separate fee-for-service billable patient encounter records in which no patient encounter record is linked with any other patient encounter record” and “link patient encounter records of the multi-encounter medical procedure stored in the patient's EMR into a longitudinally-linked episode and store the longitudinally-linked episode in the patient's EMR as a connective record that links to the encounter records of the multi-encounter medical procedure.” However, Barsoum does disclose these limitations, specifically:
…an electronic medical record (EMR) system that stores patient encounters as separate fee-for-service billable patient encounter records in which no patient encounter record is linked with any other patient encounter record…
[0016]-[0018], for example, disclose an aggregator collecting disparate patient records to aggregate into a longitudinal care episode.
link patient encounter records of the multi-encounter medical procedure stored in the patient's EMR into a longitudinally-linked episode and store the longitudinally-linked episode in the patient's EMR as a connective record that links to the encounter records of the multi-encounter medical procedure.
[0011] and [0023], for example, disclose linking phases, concepts, or data (i.e. encounter records) together to form a longitudinal care episode. [0023] further discloses storing the linked concepts (also see [0028], [0039], and [0047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “as separate fee-for-service billable patient encounter records in which no patient encounter record is linked with any other patient encounter record” and “link patient encounter records of the multi-encounter medical procedure stored in the patient's EMR into a longitudinally-linked episode and store the longitudinally-linked episode in the patient's EMR as a connective record that links to the encounter records of the multi-encounter medical procedure” as disclosed by Barsoum.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham “because the documentation for each phase of a given longitudinal care episode is linked together, detailed information is readily available through the course of care without requiring complex queries or complicated user interactions” (Barsoum: [0011]).

Additionally, while Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “determining, based on the evaluating, whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation” and “the at least one pathway to be implemented including whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation.” However, Blitz does disclose these limitations, specifically:
determining, based on the evaluating, whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation; and… the at least one pathway to be implemented including whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation.
Page 281, "Materials and Methods" and Appendix 1 disclose identifying patients requiring in-person assessment for preoperative evaluation based on risk level (also see the screening tool of Appendix 2). As in the 2nd paragraph of this section, some patients were scheduled for an in-person preoperative evaluation. As in the 3rd paragraph of this section, some low-risk patients had a “fast-track” status which is further explained in Appendix 3. Appendix 3 uses the questionnaire of Appendix 2 to determine “No. of Dark Boxes Checked YES on Form” in combination with the “Surgical Class” as dictated by Appendix 1 to determine “PEC Providers.” As in Appendix 3, certain patients fall within “Fast track*” wherein “*Fast-track refers to patients who will receive a phone call before the day of surgery to review their medical history and provide education” (i.e. telephone preoperative evaluation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Amarasingham with “determining, based on the evaluating, whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation” and “the at least one pathway to be implemented including whether the patient is eligible for a telephone preoperative evaluation or an in-person preoperative evaluation” as disclosed by Blitz.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to “reduce pain, complications, morbidity, and mortality” (Blitz:  Page 280, “What We Already Know about This Topic”).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Barsoum et al. (US 2013/0132117 A1), hereinafter Barsoum, further in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop.

Claim 3: Amarasingham in view of Blitz further in view of Knoop discloses the method of claim 1, as discussed above.

While Amarasingham does disclose stored EMR records, as discussed above, Amarasingham does not explicitly disclose storing patient encounters “as separate fee-for-service billable patient encounter records in which no patient encounter record is linked with any other patient encounter record” and “link patient encounter records of the multi-encounter medical procedure stored in the patient's EMR into a longitudinally-linked episode and store the longitudinally-linked episode in the patient's EMR as a connective record that links to the encounter records of the multi-encounter medical procedure.” However, Barsoum does disclose these limitations, specifically:
wherein the medical procedure is part of a multi-encounter perioperative episode and the patient's EMR stores patient encounters as separate records in which no patient encounter record is linked with any other patient encounter record, the method further comprising:
[0016]-[0018], for example, disclose an aggregator collecting disparate patient records to aggregate into a longitudinal care episode. [0011] and [0023], for example, disclose linking phases, concepts, or data (i.e. encounter records) together to form a longitudinal care episode. [0023] further discloses storing the linked concepts (also see [0028], [0039], and [0047]). 
linking patient encounter records of the multi-encounter perioperative episode into a longitudinally-linked perioperative episode; and
[0011] and [0023], for example, disclose linking phases, concepts, or data (i.e. encounter records) together to form a longitudinal care episode. [0023] further discloses storing the linked concepts (also see [0028], [0039], and [0047]).
storing the longitudinally-linked perioperative episode in the patient's EMR as a connective record that links to the encounter records of the multi-encounter perioperative episode
[0011] and [0023], for example, disclose linking phases, concepts, or data (i.e. encounter records) together to form a longitudinal care episode. [0023] further discloses storing the linked concepts (also see [0028], [0039], and [0047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham the above limitations as disclosed by Barsoum.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham “because the documentation for each phase of a given longitudinal care episode is linked together, detailed information is readily available through the course of care without requiring complex queries or complicated user interactions” (Barsoum: [0011]).

Claim 14: Amarasingham in view of Blitz further in view of Barsoum discloses the apparatus of claim 13, as discussed above. 
Amarasingham further discloses:
in response to receiving the referral of the patient to a physician for a multi-encounter medical procedure, evaluating the patient's electronic medical record (EMR) for conditions suggesting the possibility of an at risk condition for the patient,
Figure 3 illustrates an example timeline of a multi-encounter medical procedure. [0030] discloses EMR data. [0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…"

	While Amarasingham does disclose administering of a questionnaire, Amarasingham does not specifically disclose administering of the questionnaire “in response to the EMR evaluation.” However, Knoop does disclose these remaining limitations, specifically:
in response to the EMR evaluation determining that the patient is possibly at risk, posing the questionnaire to the patient, the questionnaire being specifically diagnostic for the at risk condition;
[0066] discloses administering a questionnaire based on, for example, a patient's EMR, to further assess health risk, such as in [0069] and [0070].
assessing the patient's answers to the questionnaire against criteria for the at risk condition; and
[0069] discloses determining an associated score for the possible health risk.
if the questionnaire assessment indicates the at risk condition for the patient, proposing a pathway for the patient, (claim 14) the pathway chosen from among a library of templates of pathways based at least in part on the at risk condition assessed for the patient, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
Knoop [0069] and [0070] disclose determining health risk. Amarasingham [0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which can include a course of treatment or therapy (i.e. pathway).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with the limitations discussed above as disclosed by Knoop.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to allow “an accurate assessment of health risk to a patient” (Knoop:  [0015]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Barsoum et al. (US 2013/0132117 A1), hereinafter Barsoum, in view of Lagoo-Deenadayalan et al. (Common Perioperative Complications in Older Patients), hereinafter LD.

Claim 15:
Amarasingham in view of Blitz further in view of Barsoum discloses the apparatus of claim 13, as discussed above. 

	While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose the limitations of claim 15. However, Amarasingham in view of LD does disclose these limitations, specifically:
as part of routine pre-surgical evaluation by a hospital posing, the questionnaire to all patients for specified classes of procedures, the patients meeting specified criteria for risk of frailty, and obtaining patients' answers to questions of the questionnaire, the questions of the questionnaire designed to identify frailty of the patients;
LD Page 361, "Introduction" discloses performing a perioperative risk assessment (i.e. questionnaire) with subsequent Pages 361-366 disclosing "Age-Related Complications." In light of [0009] of applicant's originally filed specification which discloses frailty being determined by age, "Age-Related Complications" satisfies frailty, which is also explicitly discussed on Pages 365, 366, and 371 of LD.
evaluating the patients' questionnaire answers to evaluate frailty; and
Amarasingham [0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…" with LD disclosing frailty, as discussed above.
if the questionnaire evaluating determines that the patient is likely frail, recommending to medical staff at least one pathway from the library relating to frailty to be implemented by the medical staff in the patient's care, (claim 15) from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
Amarasingham [0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data, with LD disclosing frailty, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with the limitations discussed above as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 16:
Amarasingham in view of Blitz further in view of Barsoum discloses the apparatus of claim 13, as discussed above. 

	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the instantiated pathway relates to reducing risk of postoperative delirium.” However, LD does disclose these limitations, specifically:
the instantiated pathway relates to reducing risk of postoperative delirium.
Pages 361-365 disclose postoperative delirium as a postoperative complication, with risk factors to be considered during preoperative evaluation discussed on Pages 362-363 and Table 29.3. Prevention is discussed on Pages 364-365 and Table 29.5.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to reducing risk of postoperative delirium” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 17:
Amarasingham in view of Blitz further in view of Barsoum discloses the apparatus of claim 13, as discussed above.
	
	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge.” However, LD does disclose these limitations, specifically:
the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium.
Pages 361-365 disclose postoperative delirium as a postoperative complication, with risk factors to be considered during preoperative evaluation discussed on Pages 362-363 and Table 29.3.
the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge.
Page 361, "Delirium" discloses delirium as an indicator of longer postoperative hospital stays and increased likelihood of non-home discharge. Therefore, identifying risk of delirium such as on Pages 362-363 and Table 29.3 also serves to identify risk of extended inpatient rehabilitation or non-home discharge. Prevention is discussed on Pages 364-365 and Table 29.5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 18:
Amarasingham in view of Blitz further in view of Barsoum discloses the apparatus of claim 13, as discussed above.
	
	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the instantiated pathway relates to reducing risk of anemia.” However, LD does disclose this limitation, specifically:
the instantiated pathway relates to reducing risk of anemia.
Page 371 discloses anemia as a perioperative risk factor to be addressed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to reducing risk of anemia” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Barsoum et al. (US 2013/0132117 A1), hereinafter Barsoum, in view of Akiboye et al. (Management of Hyperglycemia and Diabetes in Orthopedic Surgery), hereinafter Akiboye. 

Claim 19:
Amarasingham in view of Blitz further in view of Knoop discloses the apparatus of claim 13, as discussed above.

	While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “the instantiated pathway relates to reducing risk of diabetes.” However, Akiboye does disclose this limitations, specifically:
the instantiated pathway relates to reducing risk of diabetes.
Whole document discloses the perioperative significance and management of hyperglycemia.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to reducing risk of diabetes” as disclosed by Akiboye.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham because “people having surgery with diabetes and hyperglycemia are at increased risk of post-operative complications” (Akiboye:  Abstract). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Barsoum et al. (US 2013/0132117 A1), hereinafter Barsoum, further in view of Carli et al. (Prehabilitation to Enhance Perioperative Care), hereinafter Carli.

Claim 21:
Amarasingham in view of Blitz further in view of Barsoum discloses the apparatus of claim 13, as discussed above.

	While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “the instantiated pathway relates to improving robustness in advance of surgery.” However, Carli does disclose these limitations, specifically:
the instantiated pathway relates to improving robustness in advance of surgery.
Pages 17-33 disclose prehabilitation to enhance perioperative care.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to improving robustness in advance of surgery” as disclosed by Carli.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “enhancing functional capacity of the individual to enable them to withstand an incoming stressor” (Carli:  Page 18, “Surgical Prehabilitation and the Published Evidence”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz, further in view of Barsoum et al. (US 2013/0132117 A1), hereinafter Barsoum, further in view of Young (US 2005/0273359 A1). 

Claim 22:
Amarasingham in view of Blitz further in view of Knoop discloses the apparatus of claim 13, as discussed above.

	While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose “by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers.” However, Young does disclose this limitation, specifically:
adjusting further questions to be asked of the patient based at least in part on past questionnaire answers.
[0046] and [0047] provide a specific example of further questions being based on past answers.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers” as disclosed by Young.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to avoid unnecessary questions and expand on the more relevant questions (Young:  [0049]).

Response to Arguments
Regarding 101, applicant argues claims 1 and 23 have been amended to recite “performing a medical procedure on the patient utilizing the recommended at least one pathway” and therefore recite a practical application falling under “an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.” 
The examiner respectfully disagrees. As discussed in MPEP 2106.04(d)(2), the recitation of the treatment must be “particular” so that it does not encompass all application of the judicial exception(s). The amended claims recite performing any medical procedure, not a particular medical procedure. Therefore, this limitation does not represent a practical application of the recited abstract ideas, and the 101 rejection of claims 1-2, 5-9, 11-12, and 23 has been maintained.
Applicant’s arguments regarding the improvement in operation of an encounter-based electronic medical record (EMR) system, as discussed in [0016] of the originally filed specification ([0047] of the pre-grant publication) and reflected in the amendments made to claim 13, are persuasive. Similar amendments have been made to claim 3. Accordingly, the 101 rejection of claims 3, 13-19, and 21-22 has been withdrawn.

Regarding 103, applicant argues the combination of Amarasingham and Knoop does not disclose the ordered sequence of amended claim 1.
The examiner respectfully disagrees. Due to applicant’s amendments, the rejection has been modified further in view of Knoop. While Amarasingham discloses the individual components, as discussed above, Amarasingham does not explicitly disclose the order sequence. However, Knoop does disclose the order sequence, specifically [0066] discloses administering a questionnaire based on, for example, a patient's EMR, asking curated questions according to patient group to further assess health risk, such as in [0067]-[0070]. These questions are posed based on an already retrieved EMR, and are curated according to risk identified from the EMR.
Applicant argues the amendments to claim 3 and 13 are not taught in any of the cited references. 
The examiner respectfully disagrees. As discussed above, newly cited Barsoum (US 2013/0132117 A1) discloses linking disparate medial encounters into a linked medical episode. Specifically, Barsoum [0016]-[0018], for example, disclose an aggregator collecting disparate patient records to aggregate into a longitudinal care episode. [0011] and [0023], for example, disclose linking phases, concepts, or data (i.e. encounter records) together to form a longitudinal care episode. [0023] further discloses storing the linked concepts (also see [0028], [0039], and [0047]). The rejections have been modified accordingly to accommodate newly cited Barsoum.
Regarding claim 23, applicant’s amendments and arguments are sufficient. Specifically, applicant’s amendments would have required another reference to be added, making a total of at least six references to reject the claim. The examiner does not consider the particular combination of references necessary to reject claim 23 to be obvious to combine to achieve the same functions as recited in claim 23. A search of the available prior art failed to yield a reference or references which would have anticipated or rendered reasonably obvious claim 23. Accordingly, the 103 rejection of claim 23 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cott (US 2017/0103189 A1)
Discloses determining treatment plans for patients based on medical history and an assessment composed of questions (i.e. questionnaire).
McMaster et al. (WO 2019/071185 A1)
Discloses tracking health of patients, including generating and providing a questionnaire to receive patient answers and generate a health score to determine the health of the patient.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626